Exhibit 10.5

 

LOGO [g417371g0803225653461.jpg]

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
by and between Achillion Pharmaceuticals, Inc., a Delaware corporation with its
principal place of business at 300 George Street, New Haven, CT 06511-6624 (the
“Company”), and Martha Manning (the “Executive”). The Agreement shall take
effect as of the later of the dates set forth in the signature page below (the
“Effective Date”). Until the Effective Date, the Executive’s February 1, 2016
Employment Agreement with the Company (the “Initial Agreement”) will remain in
force and effect and continue to govern the Executive’s employment with the
Company.

WHEREAS, the Company and the Executive desire to amend and restate the Initial
Agreement by entering into this Agreement; and

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company pursuant to the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree to be bound, as of the Effective Date, as follows:

1. Term of Employment. Subject to the terms and conditions of this Agreement,
and provided that the Executive remains employed by the Company as of the
Effective Date, the Company agrees to continue to employ the Executive, and the
Executive hereby accepts continued employment with the Company, for the period
commencing on the Effective Date and ending on December 31, 2017, unless earlier
terminated pursuant to the provisions of Section 5 or extended pursuant to the
provisions herein (such period, the “Employment Period”). On January 1, 2018,
and on each yearly anniversary of such date thereafter, this Agreement shall
automatically renew for successive one-year periods unless, at least six
(6) months prior to the applicable expiration date, either party has notified
the other party that the Agreement shall not so renew.

2. Title; Capacity. During the Employment Period, the Executive shall continue
to serve as Executive Vice President and General Counsel. The Executive shall be
based at the Company’s headquarters in New Haven, Connecticut, or such place or
places in the continental United States as the Board of Directors of the Company
(the “Board”) shall determine. The Executive shall be subject to the supervision
of, and shall have such authority as is delegated to the Executive by, the
Company’s Chief Executive Officer (“CEO”) and the Board.

The Executive hereby accepts such continued employment and agrees to undertake
the duties and responsibilities inherent in such position and such other duties
and responsibilities as the CEO or the Board shall from time to time reasonably
assign to the Executive. The Executive agrees to devote her entire business
time, attention and energies to the business and interests of the Company during
the Employment Period. The Executive agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company. The Executive
will be eligible to participate in the Company’s performance review process.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

3.1 Salary. The Company shall continue to pay the Executive, in periodic
installments in accordance with the Company’s customary payroll practices, a
base salary at the biweekly rate of $13,073.08 (which if annualized equals
$339,900) (the “Base Salary”). Such Base Salary may be increased in the sole
discretion of the Board.

3.2 Performance Bonus. Following the end of each fiscal year and subject to the
approval of the Board, the Executive shall be eligible to receive a
discretionary retention and performance bonus (the “Performance Bonus”). The
target amount of such Performance Bonus will be 35% of the Executive’s Base
Salary for the applicable fiscal year (the “Target Bonus”), based on the
Company’s achievement of its performance goals for the applicable fiscal year
and the Executive’s achievement of her performance goals for the applicable
fiscal year, both as determined by the Board in its sole discretion. The
Executive’s individual performance goals for each fiscal year will be
established by the CEO and the Board on an annual basis in consultation with the
Executive. The Executive must be an active employee of the Company on the date
any Performance Bonus is distributed in order to be eligible for and to earn any
bonus award, as it also serves as an incentive to remain employed by the
Company.

3.3 Fringe Benefits. The Executive shall continue to be entitled to participate
in all benefit programs that the Company establishes and makes available to its
Executives, to the extent that the Executive is eligible under the plan
documents governing those programs. Benefits are subject to change at any time
in the Company’s sole discretion. The Executive shall be entitled to 20 days of
paid time off (“PTO”) per calendar year, until and unless the Executive has been
employed by the Company for at least five years, in which event the Executive
shall be entitled to 25 days of PTO each calendar year. PTO shall be subject to
the accrual, use, and carryover provisions set forth in the Company’s vacation
policy.

3.4 Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of her duties and
responsibilities under this Agreement, in accordance with the policies and
procedures, and subject to the limitations, adopted by the Company from time to
time.

3.5 Commuting Assistance. The Company agrees to pay the Executive $20,000 each
year in which she commutes between Pennsylvania and Connecticut (the “Commuting
Compensation”). The Commuting Compensation shall be paid in two equal
installments (one in January and one in July) (each, a “Commuting Compensation
Installment”), for the purpose of covering expenses incurred by the Executive in
commuting between Pennsylvania and Connecticut, including travel expenses,
temporary housing expenses near the Company’s Connecticut office, and meal
expenses. At the time each Commuting Compensation Installment is paid to the
Executive, the Company shall also pay to the Executive an amount such that the
after-tax amount actually received by the Executive is equal to the gross amount
of the Commuting Compensation Installment paid on such date.



--------------------------------------------------------------------------------

3.6 Withholding. All compensation payable to the Executive shall be subject to
applicable taxes and withholding.

4. Equity Acceleration in Connection with Change in Control. If a Change in
Control Date occurs during the Employment Period, then, effective upon the
Change in Control Date, (a) the vesting schedule of each outstanding option to
purchase shares of Common Stock of the Company held by the Executive shall be
accelerated in part so that the option shall become exercisable, as of
immediately prior to the Change in Control, for an additional number of shares
equal to 50% of the original number of shares of Common Stock subject to the
option with the remaining unvested shares subject to such option continuing to
vest, subject to satisfaction of the vesting conditions, with respect to the
same number of shares as would have become vested on each vesting date under the
original remaining vesting schedule set forth in the applicable option
agreement, but with the remaining length of the vesting schedule shortened
accordingly; and (b) unvested shares or units, if any, with respect to each
outstanding restricted stock or stock unit award held by the Executive shall
become accelerated in part so that the number of unvested shares or units shall,
as of immediately prior to the Change in Control, be reduced by the number of
shares or units equal to 50% of the original number of shares or units subject
to such restricted stock or stock unit award with the remaining unvested shares
or units continuing to vest, subject to satisfaction of the vesting conditions,
with respect to the same number of shares or units as would have become vested
on each vesting date under the original remaining schedule set forth in the
applicable restricted stock or stock unit award agreement, but with the
remaining length of the vesting schedule shortened accordingly; provided that
the vesting will not accelerate the distribution of shares underlying equity
awards if such acceleration of distribution would trigger taxation under
Section 409A(a)(l)(B) of the Internal Revenue Code of 1986 and the guidance
issued thereunder (“Section 409A” of the “Code”). For the avoidance of doubt,
the equity acceleration upon a Change in Control provided for in this Section 4
shall be in lieu of, and not in addition to, any equity acceleration provided
for in any applicable equity award agreement in connection with a Change in
Control (a “CIC Duplicative Provision”). The Executive agrees that any CIC
Duplicative Provision is hereby deleted and of no further force or effect.

5. Termination of Employment Period. This Agreement and the employment of the
Executive shall terminate upon the occurrence of any of the following:

5.1 Expiration of the Employment Period by notice of non-renewal in accordance
with Section 1;

5.2 At the election of the Company for Cause, immediately upon written notice by
the Company to the Executive, which notice shall identify the Cause upon which
the termination is based;

5.3 At the election of the Executive for Good Reason (as defined below),
pursuant to the provisions set forth below;

5.4 Upon the death or Disability (as defined below) of the Executive;



--------------------------------------------------------------------------------

5.5 At the election of the Company without Cause, upon not less than fifteen
(15) days’ prior written notice of termination; or

5.6 At the election of the Executive without Good Reason, upon not less than
fifteen (15) days’ prior written notice of termination.

6. Effect of Termination.

6.1 Termination by the Company Without Cause or by the Executive for Good Reason
Within 12 Months Following a Change in Control. If, within 12 months following a
Change in Control Date, either the Executive’s employment is terminated by the
Company without Cause (other than due to her Disability or death) or the
Executive resigns for Good Reason (a “Change in Control Termination”), then,
following the Executive’s date of termination (the “Date of Termination”) and
subject to the conditions of Section 7 and in accordance with the timing and
payment terms set forth in Section 7:

(a) the Company shall, for a period of 12 months beginning on the Payment
Commencement Date, continue to pay to the Executive, in accordance with the
Company’s customary payroll practices, her then current Base Salary as
severance;

(b) if the Executive is eligible for and timely elects to continue receiving
group medical and/or dental insurance under the continuation coverage rules
known as COBRA, the Company will continue to pay the share of the premium for
such coverage that it pays for active and similarly-situated employees who
receive the same type of coverage (single, family, or other) until the earlier
of (x) the end of the 12th month after the Date of Termination, and (y) the date
the covered individual’s COBRA continuation coverage expires, unless, as a
result of a change in legal requirements, the Company’s provision of payments
for COBRA will violate the nondiscrimination requirements of applicable law, in
which case this benefit will not apply;

(c) the Executive will receive, in a lump sum on the Payment Commencement Date,
the Target Bonus for the fiscal year in which her Date of Termination occurs;

(d) each outstanding option to purchase shares of Common Stock of the Company
held by the Executive shall become immediately exercisable in full; and

(e) each restricted stock or stock unit award held by the Executive shall be
deemed to be fully vested and free from repurchase and forfeiture provisions,
and, to the extent applicable, will no longer be subject to a right of
repurchase by or forfeiture to the Company; provided that the vesting will not
accelerate the distribution of shares underlying equity awards if such
acceleration of distribution would trigger taxation under Section 409A of the
Code.

6.2 Termination by the Company Without Cause or by the Executive for Good Reason
Prior to, or More than 12 Months Following, a Change in Control. If, prior to a
Change in Control Date or more than 12 months following a Change in Control
Date, either the Executive’s employment is terminated by the Company without
Cause (other than for Disability or death) or the Executive resigns for Good
Reason (a “Non-Change in Control Termination”), then, following the Date of
Termination and subject to the conditions of Section 7 and in accordance with
the payment terms set forth in Section 7:



--------------------------------------------------------------------------------

(a) the Company shall, for a period of 12 months beginning on the Payment
Commencement Date, continue to pay to the Executive, in accordance with the
Company’s customary payroll practices, her then current Base Salary as
severance;

(b) if the Executive is eligible for and timely elects to continue receiving
group medical and/or dental insurance under the continuation coverage rules
known as COBRA, the Company will continue to pay the share of the premium for
such coverage that it pays for active and similarly-situated employees who
receive the same type of coverage (single, family, or other) until the earlier
of (x) the end of the 12th month after the Date of Termination, and (y) the date
the covered individual’s COBRA continuation coverage expires, unless, as a
result of a change in legal requirements, the Company’s provision of payments
for COBRA will violate the nondiscrimination requirements of applicable law, in
which case this benefit will not apply;

(c) the Executive will receive a pro-rated Target Bonus for the fiscal year in
which her Date of Termination occurs, calculated by multiplying the Target Bonus
for such year by a fraction, the numerator of which is the number of days the
Executive was employed by the Company in such year and the denominator of which
is 365, paid in a lump sum on the Payment Commencement Date;

(d) the vesting schedule of each outstanding option to purchase shares of Common
Stock of the Company held by the Executive shall be accelerated in part so that
the option shall become exercisable for an additional number of shares equal to
25% of the original number of shares of Common Stock subject to the option; and

(e) unvested shares, or units, if any, with respect to each restricted stock or
stock unit award held by the Executive shall become vested such that the number
of unvested shares or units shall be reduced by 25% of the original number of
shares or units subject to such restricted stock or stock unit award; provided
that the vesting will not accelerate the distribution of shares underlying
equity awards if such acceleration of distribution would trigger taxation under
Section 409A of the Code.

For the avoidance of doubt, the equity acceleration upon a termination of the
Executive by the Company without Cause or by the Executive for Good Reason prior
to, or more than twelve months following, a Change in Control provided for in
Sections 6.2(d) and (e) shall be in lieu of, and not in addition to, any equity
acceleration provided for in any applicable equity award agreement in connection
with such a termination (a “Non-CIC Duplicative Acceleration Provision”). The
Executive agrees that any Non-CIC Duplicative Acceleration Provision is hereby
deleted and of no further force or effect.

6.3 Termination by the Company for Cause, by the Executive Without Good Reason,
or Due to Death or Disability. If the Company terminates the Executive’s
employment for Cause or the Executive resigns without Good Reason, or if the
Executive’s employment terminates due to her death or Disability, then the
Company’s obligations under this Agreement shall immediately cease and the
Executive shall be entitled to only the Base Salary that has accrued and to
which the Executive is entitled as of the Date of Termination. The Executive
shall not be entitled to any other compensation or consideration, including any
Performance Bonus not yet paid, that the Executive may have received had the
Employment Period not ended. For the avoidance of doubt, termination of this
Agreement by notice of non-renewal by the Executive will be treated as a
termination by the Executive without Good Reason.



--------------------------------------------------------------------------------

6.4 Termination Prior to or More Than 12 Months Following a Change in Control
Due to Expiration of the Employment Period by Notice of Non-Renewal. If (a) this
Agreement and the employment of the Executive terminate due to expiration of the
Employment Period by notice of non-renewal by the Company, and (b) the Date of
Termination occurs prior to a Change in Control Date or more than 12 months
following a Change in Control Date, and provided that the Executive would
otherwise have been willing and able to continue her employment under the terms
of this Agreement but for the Company’s decision not to renew, then such
termination will be treated as a Non-Change in Control Termination.

6.5 Termination Within 12 Months Following a Change in Control Due to Expiration
of the Employment Period by Notice of Non-Renewal. If (a) this Agreement and the
employment of the Executive terminate due to expiration of the Employment Period
by notice of non-renewal by the Company, and (b) the Date of Termination occurs
within 12 months following a Change in Control Date, and provided that the
Executive would otherwise have been willing and able to continue her employment
under the terms of this Agreement but for the Company’s decision not to renew,
then such termination will be treated as a Change in Control Termination.

7. Release. The obligation of the Company to make the payments and provide the
benefits to the Executive under Section 6.1, 6.2, 6.4, or 6.5 is conditioned
upon the Executive signing and delivering to the Company a severance and release
of claims agreement in a form to be provided by the Company (which will include,
at a minimum, a release of all releasable claims and non-disparagement and
cooperation obligations) (the “Executive Release”), which Executive Release must
become irrevocable within sixty (60) days following the Date of Termination (or
such shorter period as the Company may provide, which shall not be less than 30
days following the Date of Termination). The Company shall commence or make, as
applicable, the payments under Section 6.1, 6.2, 6.4, or 6.5 on the first
payroll period following the date the Executive Release becomes irrevocable
(such date, the “Payment Commencement Date”); provided, however, that if the
60th day following the Date of Termination falls in the calendar year following
the year of the Executive’s termination of employment, the Payment Commencement
Date shall be the first payroll period of such later calendar year; and provided
further that the payment of any amounts pursuant to Section 6.1, 6.2, 6.4, or
6.5 shall be subject to the terms and conditions set forth in Exhibit A.

8. Termination Obligations.

8.1 Return of Company’s Property. The Executive hereby acknowledges and agrees
that all personal property, including, without limitation, all books, manuals,
records, reports, notes, contracts, lists, blueprints and other documents or
materials, or copies thereof, and equipment furnished to or prepared by the
Executive in the course of or incident to the Executive’s employment, belong to
the Company and shall be promptly returned to the Company upon termination of
the Executive’s employment or earlier request by the Company. Following
termination, the Executive will not retain any written or other tangible
material containing any proprietary information or confidential information of
the Company.



--------------------------------------------------------------------------------

8.2 Cooperation. Following any separation from employment or notice thereof, the
Executive shall fully cooperate with the Company in all matters relating to the
winding up of pending work on behalf of the Company and the orderly transfer of
work to other executives of the Company. The Executive shall also cooperate in
the defense of any action brought by any third party against the Company that
relates in any way to the Executive’s acts or omissions while employed by the
Company.

9. Section 280G.

9.1 Notwithstanding any other provision of this Agreement, except as set forth
in Section 9.2, in the event that the Company undergoes a “Change in Ownership
or Control” (as defined below), the Company shall not be obligated to provide to
the Executive a portion of any “Contingent Compensation Payments” (as defined
below) that the Executive would otherwise be entitled to receive to the extent
necessary to eliminate any “excess parachute payments” (as defined in Code
Section 280G(b)(l)) for the Executive. For purposes of this Section 9, the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Payments” and the aggregate amount (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

9.2 Notwithstanding the provisions of 9.1, no such reduction in Contingent
Compensation Payments shall be made if (i) the Eliminated Amount (computed
without regard to this sentence) exceeds (ii) 110% of the aggregate present
value (determined in accordance with Treasury Regulation Section 1.280G-1,
Q/A-31 and Q/A-32 or any successor provisions) of the amount of any additional
taxes that would be incurred by the Executive if the Eliminated Payments
(determined without regard to this sentence) were paid to him or her (including,
state and federal income taxes on the Eliminated Payments, the excise tax
imposed by Section 4999 of the Code payable with respect to all of the
Contingent Compensation Payments in excess of the Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code), and any withholding taxes). The
override of such reduction in Contingent Compensation Payments pursuant to this
Section 9.2 shall be referred to as a “Section 9.2 Override.” For purpose of
this paragraph, if any federal or state income taxes would be attributable to
the receipt of any Eliminated Payment, the amount of such taxes shall be
computed by multiplying the amount of the Eliminated Payment by the maximum
combined federal and state income tax rate provided by law.

9.3 For purposes of this Section 9 the following terms shall have the following
respective meanings:

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.



--------------------------------------------------------------------------------

9.4 Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this Section 9.4.
Within 30 days after each date on which the Executive first becomes entitled to
receive (whether or not then due) a Contingent Compensation Payment relating to
such Change in Ownership or Control, the Company shall determine and notify the
Executive (with reasonable detail regarding the basis for its
determinations) (i) which Potential Payments constitute Contingent Compensation
Payments, (ii) the Eliminated Amount and (iii) whether the Section 9.2 Override
is applicable. Within 30 days after delivery of such notice to the Executive,
the Executive shall deliver a response to the Company (the “Executive Response”)
stating either (A) that he or she agrees with the Company’s determination
pursuant to the preceding sentence, or (B) that he or she disagrees with such
determination, in which case he or she shall set forth (i) which Potential
Payments should be characterized as Contingent Compensation Payments, (ii) the
Eliminated Amount, and (iii) whether the Section 9.2 Override is applicable. In
the event that the Executive fails to deliver an Executive Response on or before
the required date, the Company’s initial determination shall be final. If and to
the extent that any Contingent Compensation Payments are required to be treated
as Eliminated Payments pursuant to this Section 9, then the payments shall be
reduced or eliminated, as determined by the Company, in the following order:
(i) any cash payments, (ii) any taxable benefits, (iii) any nontaxable benefits,
and (iv) any vesting of equity awards in each case in reverse order beginning
with payments or benefits that are to be paid the farthest in time from the date
that triggers the applicability of the excise tax, to the extent necessary to
maximize the Eliminated Payments. If the Executive states in the Executive
Response that he or she agrees with the Company’s determination, the Company
shall make the Potential Payments to the Executive within three business days
following delivery to the Company of the Executive Response (except for any
Potential Payments which are not due to be made until after such date, which
Potential Payments shall be made on the date on which they are due). If the
Executive states in the Executive Response that he disagrees with the Company’s
determination, then, for a period of 60 days following delivery of the Executive
Response, the Executive and the Company shall use good faith efforts to resolve
such dispute. If such dispute is not resolved within such 60-day period, such
dispute shall be settled exclusively by arbitration in the State of Connecticut,
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company shall, within three business days following delivery
to the Company of the Executive Response, make to the Executive those Potential
Payments as to which there is no dispute between the Company and the Executive
regarding whether they should be made (except for any such Potential Payments
which are not due to be made until after such date, which Potential Payments
shall be made on the date on which they are due). The balance of the Potential
Payments shall be made within three business days following the resolution of
such dispute. Subject to the limitations contained in Sections 9.1 and 9.2
hereof, the amount of any payments to be made to the Executive following the
resolution of such dispute shall be increased by amount of the accrued interest
thereon computed at the prime rate announced from time to time by The Wall
Street Journal, compounded monthly from the date that such payments originally
were due.

9.5 The provisions of this Section 9 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.



--------------------------------------------------------------------------------

10. Non-Competition, Non-Solicitation, Inventions, and Non-Disclosure
Obligations. The Executive hereby reaffirms all of her obligations under the
Noncompetition Agreement previously executed by her dated February 1, 2016 (the
“Non-Compete Agreement”), which remains in full force and effect. The Executive
further reaffirms all of her obligations under the Nondisclosure and Assignment
of Inventions Agreement previously executed by her dated February 2, 2016 (the
“NDA”), which also remains in full force and effect; provided, however, that the
Executive hereby agrees that the NDA shall be deemed amended to include the
following as Section 14 thereof:

“14. Scope of Disclosure Restrictions. I understand and acknowledge that nothing
in this Agreement or any other Company policy or agreement prohibits me from
communicating with government agencies about possible violations of federal,
state, or local laws or otherwise providing information to government agencies
or participating in government agency investigations or proceedings, and that I
am not required to notify the Company of any such communications; provided,
however, that nothing herein authorizes the disclosure of information I obtained
through a communication that was subject to the attorney-client privilege.
Further, notwithstanding my confidentiality and nondisclosure obligations, I
understand that, and the Company is hereby advising me as follows, pursuant to
the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

11. Absence of Restrictions. The Executive represents and warrants that she is
not bound by any employment contracts, restrictive covenants or other
restrictions that prevent her from continuing her employment with, or carrying
out her responsibilities for, the Company, or which are in any way inconsistent
with any of the terms of this Agreement.

12. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

12.1 “Cause” shall mean (a) a good faith finding by the Company that (i) the
Executive has failed to substantially perform her reasonably assigned duties for
the Company, or (ii) the Executive has engaged in dishonesty, gross negligence
or misconduct, which dishonesty, gross negligence or misconduct has had a
material adverse effect on the Company, (b) the conviction of the Executive of,
or the entry of a plea of guilty or nolo contendere by the Executive to, any
felony, (c) breach by the Executive of any material provision of this Agreement
or other agreement with the Company (which breach is not cured within 30 days
following written notice by the Company thereof), or (d) breach by the Executive
of the Non-Compete Agreement or NDA.



--------------------------------------------------------------------------------

12.2 “Change in Control” shall mean the sale of all or substantially all of the
capital stock (other than the sale of capital stock to one or more venture
capitalists or other institutional investors pursuant to an equity financing
(including a debt financing that is convertible into equity) of the Company
approved by a majority of the Board), assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a merger or
consolidation in which all or substantially all of the individuals and entities
who were beneficial owners of the Common Stock immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
outstanding securities entitled to vote generally in the election of directors
of the resulting, surviving or acquiring corporation in such transaction),
provided that, where applied to compensation subject to Section 409A, any
acceleration of or change in payment shall only apply (if required by
Section 409A) if the corporate transaction is also a change in control event
described in Treasury Regulation 1.409A-3(i)(5).

12.3 “Change in Control Date” means the first date during the Employment Period
on which a Change in Control occurs. Anything in this Agreement to the contrary
notwithstanding, if (a) a Change in Control occurs, (b) the Executive’s
employment with the Company is terminated (i) without Cause (other than due to
the Executive’s death or Disability), or (ii) due to expiration of the
Employment Period by notice of non-renewal by the Company, within 60 days prior
to the date on which the Change in Control occurs, and (c) it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control or (ii) otherwise arose in connection with or in anticipation
of a Change in Control, then the “Change in Control Date” shall mean the date
immediately prior to the date of such termination of employment. Where
applicable, the Company shall take such steps as are reasonably practicable as
of the termination date to preserve the availability of equity compensation that
may expire (other than by reaching the full term of an option) during the 60 day
period (by vesting and freezing the equity) pending the occurrence of the Change
in Control.

12.4 “Disability” shall mean the inability of the Executive, due to a physical
or mental disability, for a period of 90 days, whether or not consecutive,
during any 360-day period to perform the services contemplated under this
Agreement, with or without reasonable accommodation, as that term is defined
under state or federal law. A determination of disability shall be made by a
physician satisfactory to both the Executive and the Company, provided that if
the Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties.

12.5 “Good Reason” shall mean the occurrence, without the Executive’s prior
written consent, of any of the following events: (i) a material diminution of
the Executive’s base compensation; (ii) a requirement that the Executive’s
principal place of providing services to the Company change by more than 50
miles, other than in a direction that reduces the Executive’s daily commuting
distance; (iii) any material breach by the Company or any successor thereto of a
material provision of this Agreement; or (iv) a material diminution in the
Executive’s authority, duties, or responsibilities, provided, however, and for
the avoidance of doubt, that Good Reason



--------------------------------------------------------------------------------

shall not exist if the Executive no longer holds the same title or functional
role within an entity resulting from a Change in Control, so long as the
Executive’s responsibilities are not substantially diminished. Notwithstanding
the occurrence of any of the foregoing events or circumstances, a resignation
shall not be deemed to constitute resignation for Good Reason unless (x) the
Executive gives the Company a written notice of the purported Good Reason (no
more than 90 days after the initial existence of such event or circumstance),
(y) such event or circumstance has not been fully corrected (and the Executive
has not been reasonably compensated for any losses or damages resulting
therefrom) within 30 days following the Company’s receipt of such notice, and
(z) if the Company does not correct, the Executive ends her employment not more
than 30 days following the period to correct in (y).

13. Miscellaneous.

13.1 Entire Agreement; Modification. This Agreement constitutes the entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof and, as of the Effective Date, supersedes all prior
understandings and agreements, whether written or oral, including, without
limitation, the Initial Agreement. For the avoidance of doubt, nothing herein
supersedes the Non-Compete Agreement or NDA. The Executive is not relying on any
representations other than those set forth in this Agreement.

13.2 Notices. Any notice delivered under this Agreement shall be deemed duly
delivered 3 business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, to the Company at its principal headquarters and to the Executive at
the address most recently shown on the personnel records of the Company. Either
party may change the address to which notices are to be delivered by giving
notice of such change to the other party in the manner set forth in this
Section 13.2.

13.3 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

13.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive and approved by the
Board.

13.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut (without reference to the
conflicts of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the State of Connecticut (or, if appropriate, a
federal court located within Connecticut), and the Company and the Executive
each consents to the jurisdiction of such a court. The Company and the Executive
each hereby irrevocably waives any right to a trial by jury in any action, suit
or other legal proceeding arising under or relating to any provision of this
Agreement.

13.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of the Executive are personal and shall not be assigned by
her.



--------------------------------------------------------------------------------

13.7 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.

13.8 Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

13.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

13.10 Executive’s Acknowledgments. The Executive acknowledges that she: (i) has
read this Agreement; (ii) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Executive’s own choice
or has voluntarily declined to seek such counsel; (iii) understands the terms
and consequences of this Agreement; (iv) is fully aware of the legal and binding
effect of this Agreement; and (v) understands that the law firm of Wilmer Cutler
Pickering Hale and Dorr LLP is acting as counsel to the Company in connection
with the transactions contemplated by the Agreement, and is not acting as
counsel for the Executive.

[Remainder of page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.

ACHILLION PHARMACEUTICALS, INC.

 

By:  

/s/ Milind S. Deshpande

      Date: 8/4/17                               Name: Milind S. Deshpande,
Ph.D.         Title: Chief Executive Officer       EXECUTIVE:      

/s/ Martha Manning

      Date: July 26, 2017                     Martha Manning      



--------------------------------------------------------------------------------

Exhibit A

Section 409A

The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and this Agreement shall be interpreted consistently therewith.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that this clause (ii) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(a) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect, and (iii) such payments
shall be made on or before the last day of your taxable year following the
taxable year in which the expense occurred, provided that any tax gross-ups may
be reimbursed by the end of the calendar year following the calendar year in
which such taxes are remitted to the taxing authorities. For purposes of Code
Section 409A, each payment hereunder shall be treated as a separate payment and
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement that is considered
nonqualified deferred compensation. Termination of employment as used herein
shall mean separation from service within the meaning of Code Section 409A.
Notwithstanding anything in this Agreement to the contrary, to the extent
required by Section 409A of the Code, if Executive is considered a “specified
employee” for purposes of Section 409A of the Code and if payment of any amounts
under this Agreement is required to be delayed for a period of six months after
separation from service pursuant to Section 409A of the Code, payments of such
amounts shall be delayed as required by Section 409A of the Code, and the
accumulated amounts shall be paid in a lump sum payment within ten days after
the end of the six-month period. If Executive dies during the postponement
period prior to the payment of benefits, the amounts withheld on account of
Section 409A of the Code shall be paid to the personal representative of the
Executive’s estate within 60 days after the date of Executive’s death. The
Company is not making any representation or warranty to Executive with respect
to the treatment of this Agreement under Code Section 409A and shall have no
liability to Executive or any other person with respect to payments or benefits
under this Agreement should any payments or benefits under this Agreement be
determined to constitute nonqualified deferred compensation subject to Code
Section 409A but not satisfying the conditions of such section.